DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/6/2021.
Claims 1, 7, 13, and 24 are amended.
Claims 5-6, 10, 16, and 18 are cancelled.
Claims 1-4, 7-9, 11-15, 17, and 19-34 are pending.
The Applicant has overcome the rejection of claim 7 under 35 USC 112(a) as failing to comply with the written description requirement by amending the claim in the reply filed 12/6/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 12/6/2021 have been considered but are moot. The Applicant’s arguments are directed to an embodiment in Chung including a spring (Figs. 18-21). The Examiner now uses an embodiment in Chung that does not includes springs (Figs. 48-53 and Figs. 54-59). 
Applicant’s arguments with respect to amended claims 7 and 13 filed 12/6/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Examiner has added Newton (US 2015/0101625) to teach “an elongate body portion including a casing to which the cartridge is directly connected.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 9, 11, 17, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2013/0192615) in view of Chung (US 2015/0272211; of record).
Regarding claim 1, Tucker discloses an electronic smoking article (abstract; “personal vaporizer device”) comprising:
a replaceable cartridge (70; Fig. 1) including a mouth end insert (8; Fig. 2; “mouthpiece”) and a liquid supply region (22; “reservoir for storing a liquid”), wherein the cartridge includes a cathode connector piece (37) and an anode post (47c) (see Fig. 3A, 15; collectively “electrical connectors”) ; and
a reusable fixture (72; “elongate body portion”) including a cathode connection fixture (49b; Fig. 2) and an anode connection post (47b) (see para; 38; collectively “an end electrically connected to the electrical connectors”).
However, Tucker is silent as to a cover member mounted to the elongate body portion, wherein the cover member is manually positionable relative to the elongate boy and the cartridge in the longitudinal direction of the elongate body portion between a first position and a second position, wherein the cover member is retained in the first position when the cover member is manually positioned in the first position and the cover member is retained in the second position when the cover member is manually positioned in the second position, wherein the cartridge is at least partially covered or obscured by the cover member in the first position, the electrical connectors of the cartridge being at least partially covered or obscured by the cover member in at least at least one of the first and second positions. 
	Chung teaches a cover for an e-cigarette (abstract) comprising: the e-cigarette (107; Fig. 48-53) and a cover (101; Fig. 48, “cover member”) mounted to the e-cigarette (see Fig. 49), wherein a user shakes the cover (para. 36; “manually positionable…in the longitudinal direction”) to move the cover from a first position (Figs. 48-50) to a second position (Figs. 51-53), wherein the cover member is retained in the first position via a rubber ring (104) secured in the recess of the e-cigarette (109) and retained in the second position via the rubber ring and the top end bead (102), wherein that the mouth end of the e-cigarette is completely obscured in the first position (see Fig. 48-50). Chung teaches a second embodiment comprising an e-cigarette (7; Fig. 54-59) comprising a cover (111; Fig. 56-57) including a top part (112) and a bottom cover part (113), wherein the top part slides via a user’s thumb (para. 37; “manually positionable…in a longitudinal direction”) from a first position (Fig. 54-56) to a second position (Fig. 57-59), the top part is retained in the first position via the bottom end (115) and the bump (116) (see Fig. 56), and the top part is retained in the second position via the bump and a top end bead (114) (see Fig. 59), wherein the e-cigarette is completely covered in the first position (see Fig. 54-56). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the manually operable cover of Chung to the electronic smoking article to yield the predictable result of sliding the cover back and forth to cover the mouthpiece of the e-cigarette (Chung; abstract) thereby promoting cleanliness (Chung; para. 2, 5-6). 
	Regarding the claim limitation “a cover member mounted to the elongate body portion,” one of ordinary skill in the art would be motivated to mount Chung’s cover on Tucker’s reusable fixture since Chung teaches that the cover is mounted on the lower end of the e-cigarette (see Fig. 55-56). 
	Regarding the claim limitation “wherein the cartridge is at least partially covered or obscured by the cover member in the first position, the electrical connectors of the cartridge being at least partially covered or obscured by the cover member in at least one of the first and second positions,” modified Tucker teaches this limitation because the cover member covers the entire electronic cigarette in the first position (see Chung; Fig. 48-50 and 54-56). 

Regarding claim 3, modified Tucker discloses the cover (Chung; 101, 112) in the second position such that the cover is retracted and the mouth end is partially uncovered (Fig. 51-53; Fig. 57-59).
Regarding the claim limitation “for connection of the cartridge to and/or removal of the cartridge form the elongate body portion,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Tucker is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 4, modified Tucker discloses the cover (Chung; 101, 112) in the first position such that the cover is extended (Fig. 48-50; Fig. 54-56).

Regarding claim 9, modified Tucker discloses the reusable portion (72) includes a battery (1; “power supply unit” connectable to the electrical heater of the first section (para. 26; “for supply electrical power to the cartridge”), the end region of the reusable portion including the cathode connection fixture (49b; Fig. 2) and the anode connection post (47b) (collectively “electrical connectors for making an electrical connection”).
Regarding claim 11, modified Tucker discloses a heater activation light (48) taking on the appearance of a burning coal during a puff (para. 75; “operational status”) and can also be used for system diagnostics and indicate that recharging is in progress (para. 75; “available power supply”). 

Regarding claim 17, modified Tucker discloses the heater activation light is and LED (para. 75).

Regarding claim 25, modified Tucker discloses a puff sensor (16) incorporated in the reusable section (72; Fig. 2) for sensing air flow indicative of a smoking taking a puff (para. 76; “operating condition”).

Regarding claim 27, modified Tucker discloses the cover obscures 100% of the outer surface of the cartridge (Chung; see Fig. 48-50; Fig. 54-56).

Regarding claim 28, modified Tucker discloses the rubber ring (104) guides the cover (101) in the longitudinal direction (see para. 36). 

Claims 2 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. in view of Chung as applied to claim 1 above, and further in view of Liu (CN 204157645; of record).
Regarding claim 2 and 21-23, modified Tucker discloses the vaporizer device as discussed above with respect to claim 1. 
However, modified Tucker does not explicitly teach wherein a volume of liquid in the reservoir of the cartridge remains visible when the cover member is in the first position. Moreover, Tucker is silent as to a window is provided in the cover member for a user to determine visually how much liquid remains in the reservoir of the cartridge when the cover member is in the first position. 
Liu teaches an electronic cigarette (abstract) comprising a protective cover (5; “cover member”) including a quantity observation window (51; “window”) and a cigarette oil bottle (2; “liquid in the reservoir”) wherein the cigarette bottle is a transparent body marked with a scale indicating the amount of cigarette oil (p 4, para. 4 of machine translation), wherein the observation window is disposed on the side wall opposite to the cigarette bottle (“side region”) so that when a user smokes, the amount of cigarette oil in the cigarette bottle can be directly observed through the observation window such that a user knows when the cigarette bottle needs to be replaced (see Fig. 2-4; p. 5, para. 1 of machine translation; “cartridge remains visible in the first position”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a window as in Liu to the cover of modified Tucker and modified the cartridge to be transparent suggested by Liu in order to allow a user to observe the amount of liquid left in the reservoir so that cigarette oil can be added in time to improve the user’s experience (Liu; p. 4, para 4). 

Claims 12, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. in view of Chung as applied to claim 1 above, and further in view of Lee (US 2018/0177234; of record).
Regarding claim 12, modified Tucker discloses the device as discussed above with respect to claim 1.
However, modified Tucker is silent as to the elongate body portion comprises a switch for activating one or more functionalities of the device, the switch being provided on or operatively connected with the cover member, wherein the one or more functionalities of the device is activated when the cover member is in the second position. 
Lee teaches an electronic cigarette (abstract) comprising a main body portion, a sliding portion coupled to the main body portion and reciprocating sliding and including a slide cover (paragraph 7) the electronic cigarette may include a sliding close state in which the body portion and sliding portion and pulled away from each other and a sliding open state where the main body portion and sliding portion are pushed to each other (paragraph 8), the electronic cigarette is switched on in the sliding open state and switched off when not in the sliding open state (paragraph 9) and further including a projection portion located below the main body cover, and a switch below the projection portion for turning on and off the power supply to the intake portion (paragraph 12) wherein in the sliding open state the switch may be in a position where the projection portion and switch overlap, and in the sliding close state the projection portion and the switch may be in positions where the projection portion and switch do not overlap (paragraph 13). Lee further discloses turning on LEDs (Paragraph 60-61) such that in the sliding open state, the lighting may be driven in such a manner that the lighting is performed once, and then slowly disappears to indicate that the sliding is opened (Paragraph 63), may turn on in accordance with a magnitude of the suction force (paragraph 64), and/or may display the amount of battery charge (paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a switch as in Lee to the device of modified Tucker in order to obtain the predictable result of imparting the beneficial specific functionality relating to the operation of the cigarette including turning on a light when the switch is switched on (Lee; Paragraph 63), indicating the battery charge (Lee; paragraph 65) and/or indicating when a user is inhaling (Lee; Paragraph 64). Said skilled artisan would be motivated to add the switch in the second position the mouthpiece is uncovered by the cover in the second position (see Chung; Paragraph 25).

Regarding claim 24, modified Tucker discloses the electronic cigarette is switched on in the sliding open state and switch off when not in the sliding open state (Lee; paragraph 9).

Regarding claim 26, modified Tucker discloses the electronic cigarette is switched on in the sliding open state and switch off when not in the sliding open state (Lee; paragraph 9) by a switch (Lee; Paragraph 13) and operated that when the device is in the sliding open state, the lighting may be driven in such a manner that the lighting is performed once, and then slowly disappears to indicate that the sliding is opened (Lee; Paragraph 63).

Claims 7-8, 13-15, 19-20, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Worm (US 2017/0099877; of record) in view of Lee (US 2018/0177234; of record) and Newton et al. (US 2015/0101625).
Regarding claims 7 and 13, Worm discloses an aerosol delivery device (abstract), the aerosol delivery device (500, 1100; Fig. 17-18, 27-28) comprising:
a cartridge (200) including a mouthpiece (220) and a reservoir containing an aerosol precursor composition (Paragraph 11); and
a housing (502, 1102; equivalent to an elongate body) connecting to the cartridge through a connector (506, 1106; Paragraph 176) and including a lid (520, 1102B; equivalent to a cover member) being which is configured to translate toward and away from the main body portion (Paragraph 162, 176) between a first retracted position (Fig. 17, 27) and a second extended position (Fig. 18, 28), the aerosol delivery device includes indicators in the form of light emitting diodes which illuminate, for example, when a user draws on the mouth end (Paragraph 87) and outputs a status of the aerosol delivery device (Paragraph 130; equivalent to activating the indicator) or indicates a remaining capacity of the power source (Paragraph 131); 
wherein the lid covers at least part of the cartridge in the first position (see Fig. 17, 27), and 
moving the cover to open the opening (Paragraph 163; equivalent to moving to the second position).
However, Worm does not explicitly teach an indicator configured to automatically activate to indicate an operational status of the device and/or the available power supply in a power supply unit of the elongate body portion based on moving the cover member into the second position. 
Lee teaches an electronic cigarette (abstract) comprising a main body portion, a sliding portion coupled to the main body portion and reciprocating sliding and including a slide cover (paragraph 7) the electronic cigarette may include a sliding close state in which the body portion and sliding portion and pulled away from each other and a sliding open state where the main body portion and sliding portion are pushed to each other (paragraph 8), the electronic cigarette is switched on in the sliding open state and switch off when not in the sliding open state (paragraph 9) and further including projection portion located below the main body cover, and a switch below the projection portion for turning on and off the power supply to the intake portion (paragraph 12) wherein in the sliding open state the switch may be in a position where the projection portion and switch overlap, and in the sliding close state the projection portion and the switch may be in positions where the projection portion and witch do not overlap (paragraph 13). Lee further discloses turning on LEDs located in a light holes (Paragraph 60-61) such that in the sliding open state, the lighting may be driven in such a manner that the lighting is performed once, and then slowly disappears to indicate that the sliding is opened (Paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a switch as in Lee to the device of Worm such that the switch turns on and off based on the position of the cover in order to obtain the predictable result of imparting specific functionality relating to the operation of the cigarette including turning on a light when the switch is switched on (Lee; Paragraph 63). Moreover, it would have been obvious to one of ordinary skill in the art to include the switch in a position in which it is activated in the second position (Fig. 18) since that is the position where the mouthpiece is accessible to a user. 
Moreover, Worm is silent as to the elongate body portion including a casing to which the cartridge is to be directly connected. 
Newton teaches an electronic cigarette (abstract) comprising a battery assembly (3; Fig. 3A; “elongate body portion”) including a battery assembly interface (15; “casing”) and central contacts (18, 20; interpreted as a connector), the casing including a pair of non-symmetrical inwardly pointing bayonet pins (17) which engage the atomizer cartridge (para. 40; “directly connected”), the atomizer cartridge (5; Fig. 4D) including a cartridge interface (27) for providing a physical interface to the battery assembly (para. 42) including a pair of J-shaped bayonet grooves which serve to engage, align, and retain the assembly interface (para. 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the inwardly pointing bayonet pins and grooves as in Newton to the cartridge and housing of Worm in order to engage, align, and retain the cartridge in the housing (Newton; para. 42), thereby properly aligning the cartridge in the housing.

Regarding claim 8, modified Worm discloses that the lid is substantially retracted in the second position (see Fig. 18, 28) in which the mouthpiece is exposed (Paragraph 177; interpreted as the cartridge is unobscured by the cover member) wherein cartridge is removably engaged and replaceable (Paragraph 175).

Regarding claim 14, modified Worm discloses the steps of connecting to the cartridge through a connector (506, 1106; Paragraph 176) and directly connecting the cartridge to the physical interface (Newton; para. 40) and covering an opening by sliding the slider (Paragraph 162; see Fig. 17). 
However, modified Worm does not disclose the step of moving the cover member to the first position after attaching the cartridge.
It would have been obvious to said skilled artisan to have performed the step of attaching the cartridge and the moving the cover member because “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” See MPEP 2144.04(IV)(C). 

Regarding claim 15, modified Worm discloses a power source (1104) for supplying power to the cartridge (Paragraph 178) and a connector (1106; equivalent to an end region), wherein a first heating terminal and second heating terminal (234a, 234b) of the cartridge is electrically connected to the connector (Paragraph 108). 

Regarding claim 19-20, modified Worm discloses turning on LEDs located in a light holes (Lee; Paragraph 60-61) such that in the sliding open state, the lighting may be driven in such a manner that the lighting is performed once, and then slowly disappears to indicate that the sliding is opened (Lee; Paragraph 63).

Regarding claim 30, modified Worm discloses that the cartridge may be partially or fully electrically disconnected from the controller in the retracted configuration and electrically connected to the controller in the extended position to ensure unintended activation of the cartridge in the retraction configuration (Paragraph 152). 

Regarding claim 31, modified Worm further discloses incorporating a sensor for control of the supply of electric power to a heat generation element such as a flow sensor (Paragraph 86; see Fig. 12).

Regarding claim 32, modified Worm discloses the electronic cigarette is switched on in the sliding open state and switch off when not in the sliding open state (Lee; paragraph 9) by a switch (Lee; Paragraph 13) and operated that when the device is in the sliding open state, the lighting may be driven in such a manner that the lighting is performed once, and then slowly disappears to indicate that the sliding is opened (Lee; Paragraph 63).

Regarding claim 33, modified Worm discloses the slider closing the opening (Paragraph 162; See Fig. 16-17; interpreted as obscuring 100% an outer surface of the cartridge). 

Regarding claim 34, Worm discloses an external engagement member (524; equivalent to a guide means) for changing the shape of the slider (Paragraph 161) between the first position (see Fig. 17) and the second position (see Fig. 18).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Worm  in view of Lee and Newton et al. as applied to claim 7 above, and further in view of Verleur et al. (US 2015/0128971; of record).
Regarding claim 29, modified Worm discloses the aerosol delivery device as discussed above with respect to claim 7. 
However, modified Worm is silent as to a volume of liquid of the reservoir of the cartridge remains visible when the cover member is in the first position. 
Verleur teaches an electronic cigarette (abstract) comprising a battery portion (100) and a cartomizer (200; see Fig. 4) wherein one or more windows (130) may be provided in an outer shell of the battery portion (106) to permit a user to view the cartomizer when it is inserted into the cartomizer chamber (108; Paragraph 37), and at least a portion of the cartomizer body (208) is translucent such that a user may see fluid (300A) held within (Paragraph 38; interpreted as a window provided on a side region of the cartridge), the glass portion aligns with the window and may illuminate when the cartomizer is inserted into the chamber (Paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a window as in Verleur to the housing of Worm, and modified the cartridge Worm such that at least a portion of the cartridge is substantially translucent as in Verleur in order to achieve the predictable result of allowing a user to see the when the cartridge is inserted into the chamber (Verleur; Paragraph 37) and see the fluid in the cartomizer (Verleur; Paragraph 38).
	Regarding the claim limitation “for a user to determine visually how much liquid remains in the reservoir of the cartridge when the cover member is in the first position” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Worm the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712